OPINION
{¶ 1} On July 10, 2000, Jeremy Adams was convicted in Champaign County Common Pleas Court of one count of grand theft and one count of engaging in a pattern of corrupt activity. Adams was placed on community control for three years. On June 6, 2002, the trial court revoked Adam's community control sanction and imposed a sentence of 17 months on the grand theft conviction and three years on the corrupt activity conviction to be served concurrently. On April 3, 2003, this court reversed the trial court's revocation and ordered Adams to be resentenced.
 {¶ 2} On April 22, 2003, the trial court again placed Adams on community control and informed Adams he would be resentenced to three years in prison in the event he violated the terms of community control.
 {¶ 3} On January 21, 2005, the trial court found that Adams violated the terms of his community control by testing positive for cocaine use. Adams did not contest the violation. The trial court again placed Adams on community control conditioned on his completion of long term residential drug treatment at Nova House.
 {¶ 4} Adams appealed and his appointed counsel filed anAnders brief asserting he could find no appealable issue. Adams was notified of his right to file his own brief and he declined to do so. We have carefully reviewed the record and agree no arguable issue exists for overturning the trial court's judgment. The Judgment of the trial court is Affirmed.
Wolff, J., and Fain, J., concur.